UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                        2/6/2020
                                                                       :
ROBERT G. LOPEZ,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :             19-cv-7631 (LL)
                  -v-                                                  :
                                                                       :                 ORDER
PUMA NORTH AMERICA, INC., ET AL.,                                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case was randomly reassigned to me for all purposes. It is hereby

         ORDERED that the parties shall submit a single letter to the Court updating the Court on the
status of the case no later than February 27, 2020. Pursuant to Paragraph 1(A) of the Court’s Individual
Practices in Civil Cases (available at https://www.nysd.uscourts.gov/hon-lewis-j-liman), parties should
file the letter on ECF and should not submit courtesy copies. The status letter should address the
following subjects:

        1. A brief statement of the nature of the case and the principal defenses thereto;

        2. A statement of all existing deadlines, due dates, and/or cut-off dates;

        3. A brief description of any motions which have been made and decided and a confirmation
           that there are no pending motions and no pending appeals;

        4. A statement describing the status of any discovery in the case;

        5. A statement describing the status of any settlement discussions.

       Unless otherwise notified by the Court, all deadlines contained in any Scheduling Order or
Case Management Plan will remain in effect notwithstanding the case’s transfer. However, any
previously scheduled conference is hereby ADJOURNED pending further notice from the Court.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff. Defendants’
counsel is also respectfully directed to email Plaintiff a copy.



Dated: February 6, 2020
       New York, New York                                                LEWIS J. LIMAN
                                                                     United States District Judge
